Judge Haywood
I am of opinion the Legislature allowed fifteen day-,, fir the purpose of affording toe appel-lee time ’>> come to the office ami see whether or not the papers \yjm> lodged there, and a fie; wards, to go to any part of the State am! get his testimony and return. In *533other words, that it, was intended to allow him fifteen tra-veiling days, after knowing the appeal ¡tapers were lodged ; and that therefore there •should be fifteen clear days excluding the day of filing and the first day of the term. Suppose they had said, the papers should have been filed one day before, the term ; if it could be filed on the first day of the term, the appellee would have no time to prepare ; if filed on the day before, and that allowed to be, one. day, it. might be filed on the last moment of that day, and the term commence on, the next, so there would be no time allowed.
StoNE, Justice
In a case at Edenton last term, it was decided, that the day of filing and the first day of the term, were both to be reckoned inclusive. The reasons of this decision then appeared, and do now appear to me to be strong. These were, that heavy penalties were annexed to the not bringing a transcript up in tiun — affirmation of. judgment with double costs by the act, of 1777,. twelve and an half per cent, interest by the act. of 1785,, and therefore the act ought to be so construed as to avoid the penalty, and not so as to multiply the chances of incurring it. Moreover, the right of appealing is’favored, inlaw, and.ought not to be abridged by the construction we put upon the act.
Judge Haywood — If it has been decided, though gainst my opinion, as it is only a matter of practice, and. as uncertainty in such cases, is a great evil, I had rather adopt the. decision than leave the matter in uncertainty.

Per curiam

The papers were brought up in time; let the cause be placed upon the trial docket.
Note. — Vide Anonymous, ante 402;